Howell, J.,
concurring. I do not consider it necessary, in this suit, *510to express an opinion on the question of the powers and duties, respectively, of the city government and the Metropolitan Police in regard to the suppression of riots, as the law on which this action is. based, is clear and unambiguous, is not repealed or unconstitutional and is not made dependent for its operation on the existence or nonexistence of a police force, but upon the aggregate responsibility of the inhabitants, whose interest it is or should be to maintain good order, and it seems to me clear that if public sentiment is opposed to-mobs, no mobs of any extent will be apt to occur.
On this ground I concur.
Ho aye, J. I concur on the grounds stated by Mr. Justice Howell.